JBy the Court

Berry, J.
The town of Maple Lake, in the county of Wright, was composed of the north half of government township No. 120, and of the south half of government township No. 121, and contained 36 sections of land. On the 5th day of January, 1866, the Commissioners of Wright county upon a petition therefor, organized the whole *406of said township No. 120 into the town of Chatham ; thereby the town of Maple Lake was reduced in area to 18 sections ; this was done without submitting the matter to the electors of Maple Lake, and was clearly in violation of the proviso found in See. 23, page 139, Lanas 1860, which reads in this wise : “ That no town shall be vacated, nor any town with an area of thirty-six sections, or less, shall be divided, or have any part stricken therefrom, without first submitting the question to a vote of the electors of the town. ” Under this statute, the action of the commissioners was manifestly unauthorized, and void. But it is urged that this proviso is repealed, by implication, by Chapter 67, page 137, of Lianas 1862. Chapter 67 is an amendment to See. 1, Art. 1, Chap. 14, Lanas 1860, which provided, that whenever twenty-foe legal voters of a/ny congressional township, containing one hundred inhadbitamts, should petition the Board of County Commissioners to be organized as a town, the Board should proceed to fix boundaries for such proposed new town, name the same, and should make and file a record of their proceedings.
The amendment of 1862 simply changes the first part of section 1, by providing that the County Commissioners may act as above, “ whenever a majority of the legad voters of a/ny. congressional township containing twenty-foe legal voters shall petition, c&c.” The appellant’s counsel contends, that this Ch. 67, Lanas 1862, as it confers a general power without limitation, is repugnant to the proviso in See. 23, Chap. 15, Lanas 1860, before cited, (which is a limitation upon the power of the commissioners) and therefore, operates to repeal it by implication. "We do not agree to this. So far as the ques: tions before us are concerned, there is no substantial difference between See. 1 of Art. 1, Chap. 14, Lanas 1860, and Chap. 67, Laws 1862, amendatory of said section 1; and yet said section 1 and the proviso in section 23 were passed at *407tbe same session, and by tbe terms of tbe acts in which tbey are found were to take effect upon tbe same day. There is no reason wby tbey might not stand together — section 1 conferring a power in general terms, and section 23 imposing a limitation thereupon. Chap. 67 of Laws 1862, purports to be an amendment of said section 1 only, makes tbe change to wbicb we have referred, and was plainly designed to make such change, and for no other purpose; and section 23 might as well stand with chapter 67 as it could with the act to which chapter 67 is amendatory, and as a limitation of a power conferred in general terms. We think, therefore, that chapter 67 does not repeal section 23, and that the action of the commissioners was without authority.
The judgment of the Court below must be affirmed.